Exhibit 10.2

SECOND ACKNOWLEDGEMENT AND AMENDMENT AGREEMENT

This Second Acknowledgement and Amendment Agreement (the “Acknowledgement”) is
dated April 5, 2007, and is entered into by and between Richard J. Faleschini
(the “Employee”), and BioSphere Medical, Inc., a Delaware corporation (the
“Company”).

WHEREAS, the Employee and the Company have entered into a certain Employment
Agreement dated November 2, 2004, as amended by an Acknowledgement and Amendment
Agreement dated March 16, 2007, regarding the Employee’s employment with the
Company (the “Employment Agreement”);

WHEREAS, the parties desire to modify the provisions of Section 3.5 of the
Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the undersigned hereby agree as follows:


1.             THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED BY DELETING SECTION
3.5 IN ITS ENTIRETY AND INSERTING THE FOLLOWING NEW SECTION 3.5 IN LIEU THEREOF:

“3.5         Living Expenses.  Effective as of January 1, 2007, for so long as
you are employed as an executive officer of the Company and your primary
residence is more than 100 miles from the Company’s offices, you shall be
entitled to receive an annual living allowance of $77,000, less applicable taxes
and withholding, which may be used, in your discretion, to offset commuting
costs incurred by you in connection with your travel from your primary residence
to the Company’s offices and for temporary living and housing allowances
relating to such commuting (the “Allowance”).  Such Allowance shall be paid to
you in twelve equal monthly installments of $6,416.66, less applicable taxes and
withholdings; provided that the Company shall not be required to pay you any
Allowance beyond the end of your employment with the Company.    Furthermore, it
is agreed and acknowledged that the Allowance shall not constitute “base salary”
or “salary” for any purpose whatsoever including without limitation
Sections 3.1, 4.3 or 5.1 of this Agreement or Section 4.2 of that certain
Executive Retention Agreement dated November 2, 2004 by and between you and the
Company, nor shall it be aggregated with your base salary for purposes of
computing any bonus or other compensation you may receive.”

2.             The parties acknowledge and agree that all other provisions of
the Employment Agreement shall remain in full force and effect.


--------------------------------------------------------------------------------



3.             THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.


4.             THIS ACKNOWLEDGEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL
INSTRUMENT, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE
AGREEMENT.

[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Second Acknowledgement and
Amendment Agreement as of the date first above written.

 

BIOSPHERE MEDICAL, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ RICCARDO PIGLIUCCI

 

 

 

Title:

Riccardo Pigliucci

 

 

 

Chairman, Compensation Committee of the
Board of Directors

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

/s/ RICHARD J. FALESCHINI

 

 

 

Name: Richard J. Faleschini

 

 

Title: President and Chief Executive Officer

 


--------------------------------------------------------------------------------